Corlett, J.
The action was originally brought in a justice’s court of the town of Greece, Monroe county, to recover damages for injuries to the plaintiff’s horse and buggy and some other articles of property. The justice rendered judgment for the plaintiff for $200 damages. The defendant appealed to the county court of Monroe county for a new trial, which was had, and resulted in a verdict of like amount. Judgment was entered, and the defendant appealed to this court. The plaintiff resided in the town of Greece, and on the 26th day of June, 1889, his wife and himself started with a horse and buggy to goto Rochester, where they intended to take a train for Canandaigua to attend a wedding. When they reached Lake avenue, which is one of the public streets of the city, there was a heavy steam-roller operated by steam being used to level the street. The engine was from 12 to 20 feet in length, and puffed considerable steam when in use. The plaintiff’s horse became frightened. A man 76 years of age was upon the street for the purpose of protecting traveler's from injury by the engine on the day of the accident. He seized the plaintiff’s horse, but was thrown down, the horse ran away, and the plaintiff and his wife were thrown out, and the buggy and other property injured. The evidence tended to show that the defendant was guilty of negligence in keeping the engine in motion when the plaintiff’s horse was approaching; also in omitting to provide proper signals and protection, and in keeping a man inadequate by reason of age to perform the duties required. It also tended to show that the plaintiff was guilty of no negligence which contributed to the injury. He had a right to travel on the street, and assume that it was in proper condition. Pettengill v. City of Yonkers, 116 H. Y. 558, 22 H. E. Rep. 1095. At the close of the evidence a motion was made for a nonsuit, which was properly denied. Ho exception was taken to the charge of the trial court, which was full and clear on every material question. The case was properly submitted to the jury, and, no errors appearing, the judgment must be affirmed. All concur.